MELVIN, Associate Judge.
Ruth S. Hickman, defendant in partition proceedings in the Circuit Court of Pinellas County, Florida, has appealed from the Final Decree entered February 7, 1962, and assigned as errors entry of Order of Sale without notice to her of application therefor, Order of Court denying defendant’s Motion to Vacate Decree pro Confesso, and the Order Confirming Sale of Property.
The defendant was personally served with process. Her Motion to Dismiss the complaint was denied. She failed to' Answer within the time required by Order of Court. Thereupon, a decree pro confesso was entered against her on February 5, 1962, and the cause properly proceeded ex parte under provisions of Rule 3.9, Florida Rules of Civil Procedure, 31 F.S.A. Thereafter, on March 2nd, 1962, defendant filed a Motion to Vacate the Decree pro Con-fesso.
Defendant’s Motion to Vacate the decree pro confesso was not timely filed, and otherwise did not comply with the provisions of Rule 3.10, Florida Rules of Civil Procedure.
Counsel for Appellee is allowed $200.00 for his services rendered incident to this Appeal, to be paid from the proceeds of the sale of the property as other costs are to be paid.
The Final Decree is Affirmed.
KANNER, Acting C. J., and SMITH, J., concur.